UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ESTATE OF EITAM HENKIN, et al.,
Plaintiffs,
y Case No. 1:19-ev-1184-RCL

ISLAMIC REPUBLIC OF IRAN, et al.,

Defendants.

 

 

FINDING OF LIABILITY

For the reasons set forth in the Findings of Fact and Conclusions of Law and the supporting
Memorandum Opinion issued this date, the Court hereby GRANTS IN PART and DENIES IN

PART the Plaintiffs’ Motion for Default Judgment. Specifically, the Court holds as follows:
(1) As to Count I (wrongful death), Defendants are LIABLE, jointly and severally, under
28 U.S.C. § 1605A(c) to the Estate of Eitam Henkin for the harm, mental anguish, physical
injuries, and death inflicted during the attack. After consultation with counsel, the Court
shall subsequently appoint a Special Master to submit a report and recommendation on the
amount of Plaintiffs’ compensatory and/or punitive damages arising from this claim.
Defendants are NOT LIABLE to the Estate of Na’ama Henkin or the four minor children
(I.Z.H, M.H.H., N.E.H., and N.Y.H) under 28 U.S.C. § 1605A(c). Defendants are NOT
LIABLE to the Estate of Eitam Henkin, the Estate of Na’ama Henkin, or to the four minor
children to the extent Plaintiffs assert a wrongful-death cause of action under District of
Columbia law. Defendants are LIABLE, jointly and severally, to the Estate of Eitam
Henkin, the Estate of Na’ama Henkin, and the four minor children under Israeli law, for

having negligently and/or intentionally and wrongfully killed victim Eitam Henkin. The
special master’s report and recommendation shall also include a recommendation on the
amount of compensatory and/or punitive damages arising out of this claim.

(2) As to Count II (survival damages on behalf of the Estate of Eitam Henkin), to the extent
Count II asserts a cause of action under 28 U.S.C. § 1605A(c), Count I] merges with
Count I, because Count I already allows the Estate of Eitam Henkin to recover survival
damages as a measure of recovery. To the extent Count II asserts a cause of action under
District of Columbia law, Defendants are NOT LIABLE. As to Count II’s cause of action
under Israeli law, including the Israeli torts of assault and negligence, Defendants are
LIABLE, jointly and severally, to the Estate of Eitam Henkin. The special master’s report
and recommendation shall also include a recommendation on the amount of compensatory
and/or punitive damages arising out of this claim.

(3) As to Count II (loss of solatium), Count III merges with Counts I and/or II. Loss of
solatium is not a distinct cause of action under 28 U.S.C. § 1605A(c) or Israeli law, but a
theory of recovery the Plaintiffs may employ when obtaining damages for those claims.

(4) As to Count IV (intentional infliction of emotional distress), to the extent Plaintiffs assert
causes of action under District of Columbia law, Defendants are NOT LIABLE. As to
Plaintiffs’ causes of action under Israeli law, Defendants are LIABLE, jointly and
severally, for the severe mental anguish Defendants intentionally inflicted upon the
Plaintiffs through the killing of victim Eitam Henkin. The special master’s report and
recommendation shall also include a recommendation on the amount of compensatory
and/or punitive damages arising out of this claim.

(5) As to Count V (negligent infliction of emotional distress), to the extent Plaintiffs assert

causes of action under District of Columbia law, Defendants are NOT LIABLE. As to
Plaintiffs’ causes of action under Israeli law, Defendants are LIABLE, jointly and
severally, for the severe mental anguish Defendants negligently inflicted upon the Plaintiffs
through the killing of victim Eitam Henkin. The special master’s report and
recommendation shall also include a recommendation on the amount of compensatory
and/or punitive damages arising out of this claim.

(6) As to Count VI (civil conspiracy), Defendants are NOT LIABLE.

(7) As to Count VII (aiding and abetting), Count VII merges with Counts IJ, II, IV, and V,
because Defendants shall already be held liable under those Counts for having aided and
abetted Hamas’s commission of the attack.

(8) As to Count VIII (various liability/respondeat superior against the Iranian defendants),
Count VIII merges with Counts I, II, IV, and V, because Defendants shall already be held
both primarily and vicariously liable, under both 28 U.S.C. § 1605A(c) and Israeli law, for

the harms inflicted by sponsoring, supporting, and/or participating in the attack.
It is SO ORDERED.

SIGNED this) * fioy of July, 2021.

97 on

Royce C. Lamberth
United States District Judge